
	

114 S1445 IS: Microloan Act of 2015
U.S. Senate
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1445
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2015
			Mrs. Fischer (for herself and Ms. Cantwell) introduced the following bill; which was read twice and referred to the Committee on Small Business and Entrepreneurship
		
		A BILL
		To improve the Microloan Program of the Small Business Administration.
	
	
		1.Short title
 This Act may be cited as the Microloan Act of 2015.
		2.Microloan Program improvements
 (a)In generalSection 7(m) of the Small Business Act (15 U.S.C. 636(m)) is amended— (1)in paragraph (4)—
 (A)by striking subparagraph (E); and (B)by redesignating subparagraph (F) as subparagraph (E); and
 (2)in paragraph (7)— (A)by striking Program and all that follows through Under the program authorized and inserting Number of participants.—Under the program authorized; and
 (B)by striking subparagraph (B). (b)Sense of CongressIt is the sense of Congress that the Administrator of the Small Business Administration should promote the Microloan Program under section 7(m) of the Small Business Act (15 U.S.C. 636(m)) to encourage entrepreneurs to use the program.
